Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This case is in response to the application field on June 11, 2021. Claims 1-20 are pending. Claims 1-20 represent INTELLIGENT POLICY CONTROL ENGINE FOR 5G OR OTHER NEXT GENERATION NETWORK. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Instant App. No. 17/344,288,969
Patent No. 11,038,763
1. A method, comprising: in response to receiving state data representative of a state of a first user equipment, generating, by first network equipment comprising a processor, policy data representative of a policy associated with a network comprising the first network equipment and second network equipment; as a function of the policy data and the state data, generating, by the first network equipment, a trigger condition to trigger functionality associated with a microservice; in response to generating the trigger condition, facilitating, by the first network equipment, sending, to the second network equipment, the trigger condition; and in response to the trigger condition being determined to have been satisfied, prioritizing, by the first network equipment, the first user equipment, wherein prioritizing the first network equipment is based on an emergency services resource request of the first user equipment being assigned a higher priority than an entertainment resource request of a second user equipment, and wherein prioritizing the first network equipment results in an allocation of a resource of the second user equipment to the first user equipment.
1. A method, comprising: facilitating, by first network equipment comprising a processor, receiving state data representative of a state of a first user equipment; in response to receiving the state data, generating, by the first network equipment, policy data representative of a policy associated with a network comprising the first network equipment and second network equipment; as a function of the policy data and the state data, generating, by the first network equipment, a trigger condition to trigger functionality associated with a microservice; and in response to generating the trigger condition, facilitating, by the first network equipment, sending, to the second network equipment, the trigger condition; in response to the trigger condition being determined to have been satisfied, prioritizing, by the first network equipment, the first user equipment, wherein the prioritizing is based on an emergency services resource request of the first user equipment being prioritized over an entertainment resource request of a second user equipment, and wherein the prioritizing results in an allocation of a resource of the second user equipment to the first user equipment.


2.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.(s) 11,038,763, to Cui. Although the claims at issue are not identical, they are not patentably distinct from each other because a comparison between the set of claims shows that the instant claims 1-20 are anticipated by claims 1-20 of patent(s) ‘654.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is 571-272-4010.  The examiner can normally be reached on Monday-Friday 8:00-8:30 (flexible).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/EL HADJI M SALL/Primary Examiner, Art Unit 2457